 Case: 1:20-cv-00146-SNLJ Doc. #: 17 Filed: 04/22/21 Page: 1 of 2 PageID #: 255




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

SOUTHERN PIONEER PROPERTY & )
CASUALTY INSURANC CO.,          )
                                )
         Plaintiff,             )
                                )
v.                              )                       Case No. 1:20-cv-146-SNLJ
                                )
COOK’S AUTO SALES, LLC, et al., )
                                )
         Defendants.            )

                             MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. The Eighth Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). “A plaintiff who seeks to invoke diversity jurisdiction of the

federal courts must plead citizenship distinctly and affirmatively.” 15 James Wm.

Moore, et al., Moore’s Federal Practice § 102.31 (3d ed. 2010).

       The Complaint in this case asserts that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of different States

and the matter in controversy exceeds the sum of $75,000. Defendant Cook’s Auto

Sales, LLC is a Limited Liability Company (“LLC”). The Eighth Circuit has held that

unincorporated entities such as LLCs are citizens of every state of which any member is a


                                               1
 Case: 1:20-cv-00146-SNLJ Doc. #: 17 Filed: 04/22/21 Page: 2 of 2 PageID #: 256




citizen. See GMAC Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827,

829 (8th Cir. 2004). Thus, for the LLC defendant, the Court must examine the

citizenship of each member of the LLC to determine whether diversity jurisdiction exists.

The Complaint alleges that the defendant LLC is a Missouri limited liability company

and that “it is a citizen of Missouri.” [#1 at ¶ 2.] ). The information plaintiff provides is

insufficient for the Court to examine the citizenship of each member of defendant.

Furthermore, this Court is required to examine the parties for any potential conflicts of

interest that the undersigned might possess. See 28 U.S.C. § 455.

       Accordingly,

      IT IS HEREBY ORDERED that, by May 7, 2021, plaintiff shall file an amended
complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that if plaintiff does not timely and fully comply
with this order, this matter will be dismissed for lack of subject matter jurisdiction.

    IT IS FURTHER ORDERED that all other proceedings in this case are
STAYED pending further order of this Court.


              Dated this 22nd day of April, 2021.



                                           _____________________________________
                                           STEPHEN N. LIMBAUGH, JR.
                                           SENIOR UNITED STATES DISTRICT JUDGE




                                              2
